Citation Nr: 1212429	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to December 1980. 

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for multiple sclerosis as new and material had not been submitted.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

In October 2009, the Board granted the petition to reopen the claim for service connection for multiple sclerosis and remanded the underlying claim for further development.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's multiple sclerosis manifested to a compensable degree within seven years of her discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis are met.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 4.124a, DC 8018 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for multiple sclerosis, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, multiple sclerosis is presumed to have been incurred in service if such manifested to a compensable degree within seven years of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A May 2011 VA examination report reveals that the Veteran has been diagnosed as having multiple sclerosis.  Thus, a current disease has been demonstrated.

Medical records reflect that the Veteran was diagnosed as having multiple sclerosis sometime in 1991 or 1992.  However, she has reported on numerous occasions that she first began to experience symptoms of multiple sclerosis, such as arm and leg numbness, between 1984 and 1986.  In a November 2003 letter, the Veteran's sister confirmed that in July 1986 the Veteran told her that she had experienced right-sided numbness.

In a May 2004 letter, a VA physician from the VA Medical Center in San Diego, California (VAMC San Diego) opined that it was likely ("more likely than not") that the Veteran had multiple sclerosis 15 years prior to her being seen at the VA neurology clinic in 2001 and that it was more than likely that her reported symptoms in 1986 were due to the disease.  The physician reasoned that multiple sclerosis was a disease that could have vague initial symptoms that could only be identified retrospectively as having been due to the disease.  

In a May 2004 letter, Bena Fisher, M.D. reported that she had first treated the Veteran in December 1991 for bilateral body numbness and that she was subsequently diagnosed as having multiple sclerosis.  Dr. Fisher opined that, in retrospect, although a diagnosis of multiple sclerosis was not made in 1986, the Veteran first developed symptoms of the disease (i.e. right arm and leg numbness) at that time.

The neurologist who conducted the May 2011 VA examination opined that the Veteran's reported neurological symptoms in 1986 (i.e. temporary numbness) were likely ("more likely than not") related to multiple sclerosis.  He reasoned that even though such symptoms were transient and lasted only a few minutes, there was no better explanation for the symptoms and that, in hindsight, it would be difficult to provide any other explanation for the symptoms.  Although there was no documented medical evidence of multiple sclerosis symptoms until 1991, such medical records seemed incomplete and did not focus on when the first symptoms occurred.

The examiner further opined that if the Veteran's reports of symptoms in 1986 were not accepted without supporting medical evidence, an opinion as to the onset of her multiple sclerosis could not be made without resorting to speculation.

The VA physician's May 2004 opinion and the May 2011 opinion (i.e. that the Veteran's reported symptoms in 1986 were likely related to multiple sclerosis) are accompanied by rationales that are based upon the Veteran's reported history and are consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although Dr. Fisher's May 2004 letter is not accompanied by a specific explanation, it at least supports a conclusion that the Veteran's reported neurological symptoms in 1986 were related to multiple sclerosis.

The Veteran is competent to report neurological symptoms, such as arm and leg numbness.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Further, there is nothing to explicitly contradict her reports, her sister corroborated such reports in her November 2003 letter, and her reports are otherwise generally consistent with the evidence of record.  Therefore, the Board concludes that the Veteran's reports of arm and leg numbness in 1986 are credible.

The minimum rating for multiple sclerosis is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8018.  The symptoms of multiple sclerosis in 1986 were; therefore, compensable.

In light of the Veteran's symptoms in 1986 and the May 2004 and May 2011 medical opinions, the Board finds that multiple sclerosis manifested to a compensable degree within seven years of her separation from service.  Service connection is, therefore, granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 4.124a, DC 8018. 


ORDER

Entitlement to service connection for multiple sclerosis is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


